Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  LAN LI, et al.,                          )
                                           )
  Plaintiffs,                              )
                                           )
  v.                                       ) Civil Action No. 16-81871-Civ-Marra
                                           )
  JOSEPH WALSH, et al.,                    )
                                           )
  Defendants.                              )
  ________________________________________ )
  LAN LI, et al.,                          )
                                           )
  Plaintiffs,                              )
                                           ) Civil Action No. 19-80332-Civ-Marra
  v.                                       )
                                           )
  PNC BANK N.A. and RUBEN RAMIREZ,         )
                                           )
  Defendants.                              )


    JOINT MOTION FOR DISCOVERY CONFERENCE WITH MAGISTRATE JUDGE
          AND JOINT MOTION FOR REVISION OF PRETRIAL DEADLINES
  NOW COMES Plaintiffs, Lan Li, et al. (“Plaintiffs”), and Defendants Ali Herischi and Herischi

  & Associates LLC, Leslie Robert Evans and Leslie Robert Evans & Associates, P.A., KK-PB

  Financial, LLC, Gerry Matthews, and PNC Bank N.A. and Ruben Ramirez, by and through their

  respective undersigned counsel, who hereby submit this joint request for a discovery conference

  before the Magistrate Judge and a joint motion for revision of discovery deadlines. The parties

  therefore request both a discovery conference before Magistrate Judge Matthewman (to discuss

  unresolved discovery disputes) and a status conference before Judge Marra (to discuss revision

  of discovery and pre-trial deadlines). The parties further state as follows:

     1. The matters of Li, et al. v. Walsh, et al., Civil Action No. 16-81871 (“Lead Case”), and

         Li, et al. v. PNC Bank, et al., Civil Action No. 19-80332 (“PNC Case”), have been
Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 2 of 6



        consolidated for purposes of discovery. The most recent discovery schedule in the Lead

        Case was entered on September 5, 2019, and sets March 30, 2020, as the close of

        discovery. The most recent discovery schedule in the PNC Case was entered on

        September 24, 2019, and sets January 19, 2021, for the close of discovery.

     2. On October 24, 2019, certain parties submitted a Joint Notice Pursuant to Court’s

        October 18, 2019 Order [DE 557], in which the parties notified the Court that they

        intended to seek an extension of the discovery cut-off date. Since that date, the parties

        have engaged in a variety of discussions regarding discovery. The parties currently are

        attempting to schedule certain witnesses for depositions in April and May, 2020.

     3. Since the last discovery order in the Lead Case, Plaintiffs have attempted to secure travel

        visas to the U.S. or elsewhere for deposition, and have obtained travel visas for the vast

        majority of the Chinese plaintiffs. However, Plaintiffs report that depositions of

        Plaintiffs located outside of the U.S. are currently impossible given coronavirus-related

        travel restrictions. Plaintiffs also have produced revised responses to all pending requests

        for production of documents, and intend to provide updated interrogatory responses by

        March 13, 2020. It is the position of the Defendants that the revised responses received

        to date remain deficient.

     4. Counsel for Plaintiffs, PNC Bank/ Ramirez, the Herischi Defendants, KK-PB, and Gerry

        Matthews met and conferred by phone on March 6, 2020, regarding discovery issues.

        Counsel discussed an extension of the close of discovery, scheduling of depositions, and

        other issues. All counsel other than for the Herischi Defendants agreed that the discovery

        cut-off date needed to be extended, although the parties have not yet come to an

        agreement on the specifics of the extension.
Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 3 of 6



     5. The undersigned parties agree that a discovery conference with the Magistrate Judge will

         be most effective for reaching resolution on these discovery disputes. The parties will

         continue to meet-and-confer to narrow the issues to be presented to the Court. In

         addition, the undersigned parties agree that a status conference before Judge Marra is

         necessary to revise the discovery schedule.

     6. The undersigned parties therefore jointly request that the Court set a discovery

         conference with Magistrate Judge Matthewman as soon as practicable, that the Court set

         a status conference with Judge Marra as soon as practicable, and that the Court hold the

         current discovery cutoff in abeyance until a further discovery/pretrial order can be

         entered.



  Dated: March 12, 2020


  Respectfully submitted,




   By: /s/Katherine Burghardt Kramer                   By: /s/Larry A. Zink
   Katherine Burghardt Kramer, Esq.                    Larry A. Zink, Esq.
   (Pro Hac Vice)                                      ZINK, ZINK & ZINK CO., L.P.A.
   RongPing Wu (pro hac vice)                          Florida Office:
   DAI & ASSOCIATES, P.C.                              1198 Hillsboro Mile – Suite 244
   1500 Broadway; 22nd Floor                           Hillsboro Beach, FL 33062
   New York, NY 10036                                  Ohio Office:
   Tel. No.: (212) 730-8880                            3711 Whipple Avenue, N.W.
   Email: kkramer@daiassociates.com                    Canton, OH 44718-2933
   Attorneys for 40 Represented Plaintiffs             Email: zinklaw3711@yahoo.com
                                                       Attorney for KK-PB Financial, LLC

   By: _/s/ Gregory R. Elder                           By: _/s/ Adam T. Rabin
   Gregory R. Elder, Esq.                              Adam T. Rabin, Esq.
   LAW OFFICES OF GREGORY R. ELDER,                    Robert C. Glass, Esq.
   LLC                                                 MCCABE RABIN, P.A.
Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 4 of 6



   108 SE 8th Avenue, Suite 114                     1601 Forum Place, Suite 201
   Fort Lauderdale, FL 33301                        West Palm Beach, FL 33401
   Email: gelderlaw@gmail.com                       Email: arabin@mccaberabin.com
   Attorney for Leslie Robert Evans and Leslie      e-filing@mccaberabin.com
   Robert Evans & Associates, P.A.                  Attorney for Gerry Matthews


   By: /s/ Alaina R. Fotiu-Wojtowicz                By: /s/ Peter Hardy
   Alaina R. Fotiu-Wojtowicz, Esq.                  BALLARD SPAHR LLP
   BRODKSY FOTIU-WOJTOWICZ, PLLC                    Peter Hardy, Esq. (admitted pro hac vice)
   200 SE 1st Street, Suite 400                     Aliza Karetnick, Esq.
   Miami, Florida 33131                             Nicholas Kato, Esq.
   Email: alaina@bfwlegal.com                       Mary Treanor, Esq. (admitted pro hac vice)
   docketing@bfwlegal.com                           Juliana Carter, Esq. (admitted pro hac vice)
   Attorney for Ali Herischi and Herischi &         1735 Market Street, 51st Floor
   Associates LLC                                   Philadelphia, PA 19103
                                                    Tel: (215) 864-8838
                                                    Fax: (215) 864-8999
                                                    Counsel for Defendants PNC Bank, N.A.
                                                    and Ruben Ramirez, an individual




                                   CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on March 12, 2020, the foregoing document is being served this
     day on all counsel of record or pro se parties identified on the attached Service List in the
     manner specified, either via e-mail or U.S. Mail.

                                                      By: /s/ Katherine Burghardt Kramer
                                                        Dai & Associates, P.C.
                                                 Katherine Burghardt Kramer, Esq. (Pro Hac Vice)
                                                        1500 Broadway; 22nd Floor
                                                        New York, NY 10036
                                                        Tel. No.: (212) 730-8880
                                                        Email: kkramer@daiassociates.com
                                                        Attorneys for Represented Plaintiffs,
Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 5 of 6



                                           SERVICE LIST
                              Lan Li, et al., v. Joseph Walsh, et al.
                                  Case No. 9:16-cv-81871-KAM


   Matthew Fornaro                                 Larry A. Zink, Esq.
   Matthew Fornaro, P.A.                           Zink, Zink & Zink Co., L.P.A.
   11555 Heron Bay Blvd; Ste. 200                  Florida Office:
   Coral Springs, FL 33076                         1198 Hillsboro Mile – Suite 244
   Tel: (954) 324-3651                             Hillsboro Beach, FL 33062
   Co-counsel for Represented Plaintiffs           Ohio Office:
                                                   3711 Whipple Avenue, N.W.
                                                   Canton, OH 44718-2933
                                                   Email: zinklaw3711@yahoo.com
                                                   Attorney for KK-PB Financial, LLC

   Gregory R. Elder, Esq.                          Adam T. Rabin, Esq.
   Law Offices of Gregory R. Elder, LLC            Robert C. Glass, Esq.
   108 SE 8th Avenue, Suite 114                    McCabe Rabin, P.A.
   Fort Lauderdale, FL 33301                       1601 Forum Place, Suite 201
   Email: gelderlaw@gmail.com                      West Palm Beach, FL 33401
   Attorney for Leslie Robert Evans and Leslie     Email: arabin@mccaberabin.com
   Robert Evans & Associates, P.A.                 e-filing@mccaberabin.com
                                                   Attorney for Gerry Matthews

   John F. Mariani, Esq.                           Philip Joseph Landau, Esq.
   Christopher W. Kammerer, Esq.                   Shraiberg, Landau & Page, P.A.
   Kammerer Mariani PLLC                           2385 NW Executive Center Drive, Suite 300
   1601 Form Place, Suite 500                      Boca Raton, Florida 33431
   West Palm Beach, FL 33401                       Email: plandau@slp.law
   Email: jmariani@kammerermariani.com
          ckammerer@kammerermariani.com
   Attorneys for Robert Matthews, Maria
   Matthews, Bonaventure 22, LLC, Mirabia
   LLC, Alibi, LLC, Palm House, LLC, 160 Royal
   Palm, LLC, and Palm House PB, LLC
   Alaina R. Fotiu-Wokjtowicz, Esq.                Baoping (“Effie”) Liu,
   Brodksy Fotiu-Wojtowicz, PLLC                   Room 1201, Building C
   200 SE 1st Street, Suite 400                    Dachong Business Center, Nanshan District
   Miami, Florida 33131                            Shenzhen, 51800 P.R. China
   Email: alaina@bfwlegal.com                      Effie.Liu@huameiim.com
   docketing@bfwlegal.com
   Attorney for Herischi & Associates LLC
Case 9:16-cv-81871-KAM Document 596 Entered on FLSD Docket 03/12/2020 Page 6 of 6



   Mandel & Mandel LLP                     Ballard Spahr LLP
   Alfred I. DuPont Building               1735 Market Street, 51st Floor
   169 East Flagler Street, Suite 1200     Philadelphia, PA 19103
   Miami, Florida 33131                    Tel: (215) 864-8838
   Tel: (305) 374-7771                     Fax: (215) 864-8999
   Fax: (305) 374-7776
                                           Aliza Karetnick, Esq.
                                           Nicholas Kato, Esq.
                                           Peter Hardy, Esq. (admitted pro hac vice)
                                           Mary Treanor, Esq. (admitted pro hac vice)
                                           Juliana Carter, Esq. (admitted pro hac vice)

   Counsel for Defendants PNC Bank, N.A.   Counsel for Defendants PNC Bank, N.A.
   and Ruben Ramirez, an individual        and Ruben Ramirez, an individual
   Joseph Walsh
   9200 Belvedere Road, Suite 202
   Royal Palm Beach, Florida 33411
